NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2008-1599

                              EXCEL INNOVATIONS, INC.,

                                                       Plaintiff/Counterclaim Defendant-
                                                       Appellant,

                                            and

                             AVIV LLC and NED HOFFMAN,

                                                       Counterclaim Defendants,

                                             v.

   YOU TECHNOLOGY INC. (formerly known as YT ACQUISITION CORPORATION),

                                                       Defendant/Counterclaimant-
                                                       Appellee.


        Gregory J. Charles, Campeau Goodsell Smith, of San Jose, California, argued for
plaintiff/counterclaim defendant-appellant. With him on the brief was Jonathan H.
Bornstein, Bornstein & Bornstein, of San Francisco, California.

      Mark S. Davies, O’Melveny & Myers LLP, of Washington, DC, argued for
defendant/counterclaimant-appellee.

Appealed from: United States District Court for the Northern District of California

Judge Maxine M. Chesney
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1599

                           EXCEL INNOVATIONS, INC.,

                                              Plaintiff/Counterclaim Defendant-
                                              Appellant,

                                        and

                          AVIV LLC and NED HOFFMAN,

                                              Counterclaim Defendants,
                                   v.
  YOU TECHNOLOGY INC. (formerly known as YT ACQUISITION CORPORATION),

                                              Defendant/Counterclaimant-Appellee.


                                  Judgment

ON APPEAL from the       United States District Court for the Northern District of
                         California

in CASE NO(S).           03-CV-3125

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, LINN, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT




DATED June 8, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk